   4:20-cv-03093-JMG-MDN Doc # 5 Filed: 09/02/20 Page 1 of 2 - Page ID # 67




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JENNIFER STOVER, as Special
Administrator for the Estate of Victor
Stover,                                                  4:20-CV-3093

                   Plaintiff,

vs.
                                                            ORDER
THE EVANGELICAL LUTHERAN
GOOD SAMARITAN SOCIETY d/k/a
GOOD SAMARITAN SOCIETY —
ST. JOHN'S,

                   Defendant.

      This matter is before the Court on the Evangelical Lutheran Good
Samaritan Society's motion to compel arbitration and to stay proceedings
(filing 3) pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq. The Court
will grant that motion.
      The plaintiff has not responded to the Good Samaritan Society's motion.
See NECivR 7.1(b)(1)(B). Failure to file a brief opposing a motion does not
confess the motion, but it does preclude the opposing party from contesting the
moving party's statement of facts. NECivR 7.1(b)(1)(C). And it's the opposing
party's burden to file and serve supporting evidence. NECivR 7.1(b)(2)(A).
Here, the Court has nothing to contradict the Good Samaritan Society's prima
facie case for arbitrability—that is, that there was an agreement to arbitrate
between the Good Samaritan Society and the plaintiff's decedent and that the
specific dispute here (negligence) falls within the scope of that agreement. See
Express Scripts, Inc. v. Aegon Direct Mktg. Servs., 516 F.3d 695, 699-700 (8th
   4:20-cv-03093-JMG-MDN Doc # 5 Filed: 09/02/20 Page 2 of 2 - Page ID # 68




Cir. 2008). Accordingly, the Court concludes that this matter is subject to
arbitration, and will compel arbitration pursuant to 9 U.S.C. § 4.


      IT IS ORDERED:

      1.    The Good Samaritan Society's motion to stay and to compel
            arbitration (filing 3) is granted.


      2.    The parties are directed to proceed to arbitration in
            accordance with the terms of the arbitration agreement.


      3.    Every 90 days from the date of this order, counsel for the
            Good Samaritan Society shall file a report on the Court's
            docket which explains the current status of the pending
            arbitration.


      4.    The Clerk of the Court is directed to set an initial status
            report deadline of December 1, 2020.


      5.    The Clerk of the Court shall close this case for statistical
            purposes.


      Dated this 2nd day of September, 2020.

                                             BY THE COURT:


                                             John M. Gerrard
                                             Chief United States District Judge




                                       -2-
